Citation Nr: 0718115	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-39 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an automobile and adaptive equipment or for 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1956 to October 
1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a December 2006 Central Office 
hearing.  Additional evidence was received from the veteran 
along with a waiver for initial RO review.  


FINDING OF FACT

Service connection is not in effect for a disability 
manifested by loss or permanent loss of use of one or both 
feet, by loss or permanent loss of use of one or both hands, 
or by permanent impairment of vision of both eyes; nor is he 
service connected for disability manifested by ankylosis of 
one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for to assistance in the purchase of an 
automobile or other conveyance, or adaptive equipment, have 
not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 
C.F.R. § 3.808 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a February 2005 VCAA letter, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is mindful that the VCAA letter did not satisfy the 
VCAA requirement of completely advising the appellant of the 
evidence needed to substantiate his claim.  Nevertheless, the 
Board finds this to be a harmless error as such notice was 
provided in the October 2005 statement of the case.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided complete VCAA notice to the veteran after the rating 
decision on appeal.  However, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless 
error for the reasons specified below.

In the February 2005 VCAA letter and October 2005 statement 
of the case, the RO informed the appellant of the applicable 
laws and regulations regarding the claim, the evidence 
needed to substantiate such claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also finds 
that all necessary development has been accomplished.  The 
RO has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claim, including VA treatment records.  The 
appellant has also been afforded the benefit of VA 
examinations during the appeal period, and was provided with 
the opportunity to attend hearings.  The veteran attended a 
Central Office hearing in December 2006.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the present appeal, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish a disability rating or effective date for the issue 
on appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that there is a preponderance of 
evidence against the veteran's claim, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

Analysis

In order to establish entitlement to assistance in purchasing 
an automobile or other conveyance, the veteran must have a 
service-connected disability which includes one of the 
following:  loss or permanent loss of use of one or both 
feet; or loss or permanent loss of use of one or both hands; 
or permanent impairment of vision of both eyes to the 
required specified degree.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. § 3.808 (2005).  In the event that the 
veteran does not meet the criteria for assistance in 
purchasing an automobile or other conveyance, if he has 
ankylosis of one or both knees or one or both hips due to 
service-connected disability, entitlement to adaptive 
equipment eligibility only is established.  38 U.S.C.A. § 
3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(iv) (2006).  The 
evidence of record does not reflect any foot, hand or vision 
disabilities; therefore, those criteria will not be 
discussed.

The veteran is in receipt of service connection for acne 
vulgaris and spondylosis of the lumbar spine with 
osteophytes.  The claims folder is replete with medical 
records, including evidence from the 1960s, reflecting 
treatment for the veteran's back disorder.  A May 1999 VA 
progress note provided a diagnosis of paralysis of sciatic 
nerve.  The veteran had crepitus in knees and hips when he 
squatted.  An October 2000 VA examination indicated the 
veteran had pain in back, hips and legs.  VA medical records 
dated in 2005 noted the veteran's extremities did not 
demonstrate gross muscle atrophy or abnormalities.  X-rays 
reported degenerative joint disease of the lumbar spine.  A 
December 2006 private x-ray indicated multiple level of very 
advanced cervical disk disease with large bulging and 
herniated disk fragments producing spinal stenosis but no 
cord atrophy.  The examiner commented there was no fracture 
or marrow abnormality, and paravertebral muscle atrophy in 
the lumbar spine is indicative of long-standing denervation 
or disk use.  

The veteran has argued that due to his back and hip pain, he 
cannot sit in low chairs or get out of cars.  He asserts that 
he can only drive SUVs.  While the veteran claims that he has 
hip pain, for adaptive equipment only there must be ankylosis 
of a lower extremity, which has not been suggested in this 
case.  As there is a preponderance of the evidence against 
the claim, the benefit of the doubt rule is not for 
application, and this claim must be denied.  See 38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran's claim of entitlement to an automobile and 
adaptive equipment or for adaptive equipment only is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


